Opinion by
Tilson, J.
At the trial plaintiff showed that certain items consist of hats known as harvest-hats similar in all material respects to those the subject of Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664). Upon the established facts and following the authority cited, the items of merchandise involved as “8-Bu Formosa or 8-Bu Toyo” were held dutiable at 25 percent under paragraph 1504 (b) (5) as claimed. Plaintiff further contended, in effect, that since the record showed that certain hats were subject to a bleaching process after importation, it was inferable from the evidence that the hats were not bleached when imported. Since the record contained no evidence as to the processing the hats were subjected to prior to importation, it was held that such evidence was not sufficient to overcome the presumptively correct classification of the collector as bleached hats. The protests were therefore overruled as to said claim.